NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                        is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit
                                          06-3024

                                GERMAN M. QUIAMBAO,

                                                                      Petitioner,

                                             v.

                       OFFICE OF PERSONNEL MANAGEMENT,

                                                                      Respondent.
                          ___________________________

                            DECIDED: April 6, 2006
                          ___________________________

Before SCHALL, DYK, and PROST, Circuit Judges.

PER CURIAM.

      German M. Quiambao (“Quiambao”) appeals the final decision of the Merit

Systems Protection Board (the “Board”) denying his request for retirement benefits

under the Civil Service Retirement System (“CSRS”). We affirm.

                                   BACKGROUND

      Quiambao was employed as a blacksmith by the Department of the Navy at

Subic Bay in the Philippines beginning on December 8, 1965. On May 16, 1966, after

the one-year probationary period, his appointment was converted to an indefinite

appointment. Quiambao retired on June 26, 1987, and requested CSRS retirement

benefits on January 10, 1989. OPM denied the request on August 17, 1989. Though

his appeal to the Board was not filed until October 14, 2004, the Board excused the

late-filing because OPM could not prove that Quiambao received the August 17, 1989
decision. On the merits, the Board denied Quiambao’s claim because his service in an

Indefinite Excepted Appointment did not satisfy the statutory requirements for CSRS

benefits. The Board’s decision became final on August 19, 2005, and Quiambao timely

appealed. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                     DISCUSSION

       We must affirm the Board’s decision unless it was arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law; obtained without procedures

required by law, rule or regulation; or unsupported by substantial evidence. 5 U.S.C.

§ 7703(c) (2000); Yates v. Merit Sys. Prot. Bd., 145 F.3d 1480, 1483 (Fed. Cir. 1998).

       To qualify for CSRS retirement benefits, Quiambao must show that he satisfies

the requirements of 5 U.S.C. § 8333 and that he is not excluded under any provision

limiting CSRS coverage. 5 U.S.C. § 8333 (2000); 5 U.S.C. § 8347(g) (2000); Rosete v.

Office of Pers. Mgmt., 48 F.3d 514, 516 (Fed. Cir. 1995). While Quiambao was an

employee of the federal government, we have held repeatedly that employees serving

in indefinite appointments made after January 23, 1955, are expressly excluded from

CSRS coverage under 5 C.F.R. § 831.201(a)(13). Casilang v. Office of Pers. Mgmt.,

248 F.3d 1381, 1383 (Fed. Cir. 2001); Rosete, 48 F.3d at 516-17. The Board’s decision

is affirmed.

       No costs.




06-3024                                    2